FILED
                            NOT FOR PUBLICATION                               JUL 15 2013

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                         No. 12-50181

              Plaintiff - Appellee,               D.C. No. 3:11-cr-03844-LAB-1

  v.
                                                  MEMORANDUM*
JORGE RUSSELL-GUERRERO,

              Defendant - Appellant.


                    Appeal from the United States District Court
                      for the Southern District of California
                     Larry A. Burns, District Judge, Presiding

                              Submitted July 10, 2013**
                                Pasadena, California

Before: GRABER, RAWLINSON, and WATFORD, Circuit Judges.

       Defendant Jorge Russell-Guerrero appeals the district court’s entry of

criminal judgment against him. We affirm.

       1. The district court did not abuse its discretion in admitting the expert

testimony of a special agent with the Department of Homeland Security.

        *
         This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
          The panel unanimously concludes this case is suitable for decision
without oral argument. Fed. R. App. P. 34(a)(2).
See United States v. Hayat, 710 F.3d 875, 900 (9th Cir. 2013) ("We review for

abuse of discretion a district court’s decision to admit or exclude expert

testimony."). The government provided adequate notice of its intention to call the

agent to testify about unknowing couriers. Because the government charged

Defendant with conspiracy and because Defendant claimed that he had no

knowledge of the drugs, the district court did not abuse its discretion under Federal

Rule of Evidence 403 by admitting the testimony. United States v. Sepulveda-

Barraza, 645 F.3d 1066, 1072–73 (9th Cir. 2011). Nor did the district court abuse

its discretion under Federal Rule of Evidence 704. United States v. Murillo, 255
F.3d 1169, 1178 (9th Cir. 2001), overruled on other grounds as recognized by

United States v. Mendez, 476 F.3d 1077, 1080 (9th Cir. 2007). Finally, the district

court did not abuse its discretion by excluding questions pertaining to hearsay, and

those exclusions did not violate Federal Rule of Evidence 703 or the Confrontation

Clause.

      2. The district court neither abused its discretion nor committed plain error

by denying the motion for a new trial.

      AFFIRMED.




                                          2